             Case 2:18-cr-00422-SMB Document 785 Filed 10/18/19 Page 1 of 5



 1   Joy Bertrand, Esq.
     PO Box 2734
 2   Scottsdale, Arizona 85252-2734
     Telephone: 480-656-3919
 3   Fax: 480-361-4694
     joyous@mailbag.com
 4   www.joybertrandlaw.com
     Arizona State Bar No. 024181
 5
     ATTORNEY FOR: DEFENDANT
 6

 7

 8                    IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE DISTRICT OF ARIZONA

10
     United States of America,
11
          Plaintiff,                                   CR-2018-0422-SMB
12
           v.                                          MOTION TO STRIKE
13
                                                       SURPLUSAGE FROM THE
14   Joye Vaught,                                      INDICTMENT
15         Defendant.
16

17

18
           NOW COMES the Defendant, Joye Vaught, by and through her counsel of
19

20   record, Joy Bertrand, to ask this Court to strike surplusage from the Indictment.

21
     As further grounds therefore, the Defendant submits the following:
22
                                      UNDERLYING FACTS
23

24         Riddled throughout the Indictment is hyperbolic language that cannot be
25
     justified as descriptive legal terms or factual assertions. (See, e.g., descriptions of
26

27   ads that the Government alleges were for underage girls at ECF Doc. 3 at 33-34)
28
     The Indictment also contains descriptions of assaults and the deaths – to include
29




                                              Page 1
            Case 2:18-cr-00422-SMB Document 785 Filed 10/18/19 Page 2 of 5



 1   murders – of women and underage girls, who were victims of human trafficking.
 2
     (ECF Doc. 3 at 34-35) The Indictment also describes sex trafficking activity that
 3

 4   occurred in other countries – even other continents. (ECF Doc. 3 at 31) The
 5
     Indictment does not imply that Ms. Vaught was involved in any of that conduct.
 6

 7   Yet, she has had to answer these publicly-filed charges, which were further
 8
     promoted through the US DOJ’s press releases.1
 9

10
                                        ARGUMENT

11
            Rule 7(d) of the Federal Rules of Criminal Procedure states, “Surplusage.
12
     Upon the defendant's motion the court may strike surplusage from the
13

14   indictment or information.” Rule 7(d) protects a defendant against prejudicial
15
     or inflammatory allegations that are neither relevant nor material to the
16

17   charges.” United States v. Ramirez, 710 F.2d 535, 544–45 (9th Cir. 1983); see
18
     also Fed. R. Crim. P. 7 advisory committee's note. The decision to
19

20

21   11See, e.g., “Justice Department Leads Effort to Seize Backpage.Com, the
22   Internet’s Leading Forum for Prostitution Ads, and Obtains 93-Count Federal
     Indictment,” April 9, 2018, available at
23
     https://www.justice.gov/opa/pr/justice-department-leads-effort-seize-
24   backpagecom-internet-s-leading-forum-prostitution-ads (last visited October 18,
25   2019); and see, e.g., “Backpage’s Co-founder and CEO, As Well As Several
     Backpage-Related Corporate Entities, Enter Guilty Pleas,” April 12, 2018,
     available at https://www.justice.gov/opa/pr/backpage-s-co-founder-and-ceo-
26

27   well-several-backpage-related-corporate-entities-enter-guilty (last visited
28
     October 18, 2019).

29




                                             Page 2
             Case 2:18-cr-00422-SMB Document 785 Filed 10/18/19 Page 3 of 5



 1   strike surplusage is subject to this Court’s discretion. United States v.
 2
     Laurienti, 611 F.3d 530, 546 (9th Cir. 2010); United States v. Terrigno, 838 F.2d 371,
 3

 4   373 (9th Cir. 1988).
 5
           Here, rather than simply allege that the Defendants ran a web site that
 6

 7   promoted illegal prostitution, the Indictment includes allegations of violent,
 8
     horrific criminal conduct towards the women in the ads. There is no allegation –
 9

10   and certainly there would be no proof to support it – that Ms. Vaught

11
     participated in any assaultive conduct, any homicide, or contributed to any
12

13
     woman’s death. Ms. Vaught certainly has not been involved in activities that

14   occurred outside of the United States.
15
           The Government attempt to say that by working as the assistant operations
16

17   manager at a huge website company that hosted prostitution ads, Ms. Vaught
18
     was tangentially involved in these other crimes and tragic deaths. Those
19

20   allegations would be, in the most charitable light, a stretch.
21
           At a time when Americans increasingly support the legalization of
22

23   prostitution,2 the reality is that these additional allegations are designed to
24

25

26

27
     2 See, e.g., Jasmine Garsd, “Should Sex Work Be Decriminalized? Some Activists
28   Say It's Time,” All Things Considered, National Public Radio, March 22, 2019,
     available at https://www.npr.org/2019/03/22/705354179/should-sex-work-be-
29
     decriminalized-some-activists-say-its-time (last visited October 18, 2019).

                                              Page 3
            Case 2:18-cr-00422-SMB Document 785 Filed 10/18/19 Page 4 of 5



 1   inflame the pool of potential jurors and the jurors who sit on this trial. That risk
 2
     is exactly why this language must be struck from the Indictment.
 3

 4                                     CONCLUSION
 5
           For the foregoing reasons, the Defendant respectfully asks this Court to
 6

 7   grant her Motion to Strike Surplusage.
 8
                  RESPECTFULLY SUBMITTED on October 19, 2019.
 9

10
                                            s/Joy Bertrand
                                            Joy Bertrand
11
                                            Attorney for Defendant
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29




                                              Page 4
            Case 2:18-cr-00422-SMB Document 785 Filed 10/18/19 Page 5 of 5



 1                              CERTIFICATE OF SERVICE
 2
           On October 18, 2019, I, Joy Bertrand, attorney for the Defendant, Joye
 3

 4   Vaught, filed the Defendant’s Motion to Strike Surplusage with the Arizona
 5
     District Court’s electronic filing system. Based on my training and experience
 6

 7   with electronic filing in the federal courts, it is my understanding that a copy of
 8
     this request will be electronically served upon opposing counsel and
 9

10
     codefendant counsel upon its submission to the Court.

11
           Respectfully submitted this Eighteenth day of October, 2019.
12

13

14                                   s/Joy Bertrand
15                                   Joy Bertrand
                                     Attorney for Defendant
16

17

18

19

20

21

22

23

24

25

26

27

28

29




                                             Page 5
